ACCEPTED
                                                                                           03-15-00174-CV
                                                                                                   5663595
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      6/12/2015 4:11:56 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-15-00174-CV

LEVIMORIN                              §
                                                                    FILED IN
    Appellullt,                        §                     3rd COURT OF APPEALS
v.                                     §                         AUSTIN, TEXAS
                                       §       THIRD    COURT6/12/2015 4:11:56 PM
                                                              OF APPEALS
                                                               JEFFREY   D. KYLE
LAW OFFICE OF KLEINHANS                §                  AUSTIN, TEXAS
                                                                     Clerk
GRUBER, PLLC,                          §
    Appellee.                          §

      RESPONSE TO MORIN'S TWO MOTIONS TO EXTEND TIME

TO THE HONORABLE .JUDGE OF SAID COURT:

      Now comes Appellee, LAW OFFTCE OF KLEINHANS GRUBER, PLLC, in

the above styled and numbered cause, and moves the Court to deny LEVI MORIN's

Motion for 14-day Bricting Extension and LEVT MORIN's Motion for 1-day

Briefing Extension.

      In addition to the three filing deadlines missed as set forth in Appellee's April

2, 2015 pleading, LEVI MORIN has missed two additional briefing deadlines and

has failed to request extensions until after the deadlines were blown. This totals

five blown deadlines.

      These deadlines arc all imposed to keep the case moving so Appellee is not

further prejudice by delay. Deadlines serve no purpose if they arc not enforced.

      Appellee is significantly harmed by Appellant's failure to meet the May 27,

2015 deadline and the June 11, 20I5 deadline as each day the negative Y clp posting


LEVI MORIN V. LAW OFFICE OF KLEINHANS GRUBER, PLLC
RESPONSE TO LEVI MORIN'S TWO Mo"!"!ONS TO EXTEND TIME                       PAGE   1 OF 4
remains published on the intem~;;:l and t:ach day countless   pot~;;:nlial   clients search       f(Jr


Appellee and come across this negative review and likewise, chose to hire other

counsel rather than Appellee.        Just a few days ago, on a call with a Yelp

representative, the representative contirmed that Appellee's Yelp posting featuring

Appellant's negative review, was highly traffickt:d, but the traffic wasn't turning

into leads.   Given Appellant's negative     revi~;;:w   is the only   n~;;:gativc   review of

Appellee anywhere on the internet, it is clear that Appellant's review is causing

Appellee significant daily financial harm.

      Further, Appellee is significantly harmed as Appellee had specifically

calendared time to work on the brief on and around the days following the original

due date of May 27, 2015. Appellee's calendar was cleared from May 27, 2015

through June 3, 2015. Not having any idea when and if Appellant would be filing a

brief after blowing the May 27, 2015 deadline and the June II, 2015 deadline,

Appellee's schedule is booked and it will be significantly harmful to Appellee's

practice to have to cancel settings on other cases or delay work on other cases that

were already calendared to try to make time to respond to the untimely fikd brief.

      It is also important to note that counsel for Appellant has always had excuses

for his habitual missing of deadlines, and given this is his forth and fifth missed

filing deadline, it is rdcvant to point out that Appellant has faikd to produce any

--::-:-~·-                       .                ··-:-----------~--

LEVI MORIN V. LAW OFFICE OF KLEINHANS GRURF.R, PLLC
RESI'ONS" TO LIN! MORIN'S TWO MOTIONS TO EXTI':Nn TIME                               PA(jl·:   2 or. 4
doctor's notes or records of hospital stays.

      Therefore, this Court should find that Appellee will be signiticantly harmed

by the granting of Appellant's motions for extensions to file the brief because it will

cause significant financial harm as set forth herein, likewise, this Court should deny

Appellant's motions for extension.

                                        Respectfully submitted,

                                        LAw OFFICE OF KLEINHANS GRUBER, PLLC




                                        By:
                                           K~im~b~e~r~ly~~~~--------------
                                           kim@lawoffi
                                           State Bar No.
                                           Keith L. Kleinh ns
                                           kcith@lawofliccofkg.com
                                           State Bar No. 24065565
                                           12600 Hill Country Blvd, Ste. R-275
                                           Austin, Texas 78738
                                           Telephone: 512.961.8512
                                           Facsimile: 512.623.7320




~--------·--                             ···--------· - - - - - -
LEVI MORIN V. LAW 01'FICE OF KLEINHANS GRUBER, PLLC
RESPONSE TO LEVI MORIN'S Two MOTIONS '1'0 EXTEND TIME                       l'AGE30F4
                               CERTIFICATE OF CONFERENCE

        I wnferred with LeifOlson and he opposes this pleading.



                                  CERTIFICATE OF SERVICE

        I certify that a tme copy of this pleading was served on each attomcy of record

or party in   ac~.:ordancc   with the Texas Rules of Appellate Procedure on June 12,

2015.

The Olsen Fim1, PLLC
LeifOiscn
4830 Wilson Road, Ste. 300
Humble, Texas 77396
Telephone: 281.849.8382
Facsimile: 281.24R.2190
Email: leif@olsonappcals.com
VIA ESERVICE




                                           Kimberly       I inhans
                                           Keith L. Klcinh s




LEVI MORIN V. LAW OFFICE OF KLEINHANS GRUBER, PLLC
RESPONSE TO LEVI MOl{ IN'S Two MOTIONS TO EXTEND TIME                        PAGF 4 OF 4